08/12/2022



                                                                                   Case Number: DA 22-0123




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0123

BRETT CAMEN,

              Plaintiff and Appellant,

       -vs-                                         ORDER GRANTING
                                                 APPELLANT’S UNOPPOSED
GLACIER EYE CLINIC, P.C., and                            MOTION
KALISPELL REGIONAL MEDICAL                          FOR EXTENSION TO
CENTER, INC.,                                      FILE OPENING BRIEF

              Defendants and Appellees.


      Pursuant to M.R.App.P. 26(1) and upon Uncontested Motion of Appellant

for an extension of time to file his Brief, and there being no objection from

Appellees, IT IS HEREBY ORDERED that Appellant is granted a thirty-day

extension, up to and including September 21, 2022, within which to file the

Opening Brief.

      SO ORDERED.

ELECTRONICALLY SIGNED AND DATED BELOW.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            August 12 2022